Citation Nr: 1716566	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for vertigo.

2. Entitlement to service connection for a gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran reported service from August 1960 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2016, the Veteran and his wife, E.T., testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

In August 2016, the Board remanded the appeal for further development.

The Veteran's claim of entitlement to service connection for gastroesophageal reflux disease (GERD) has been re-characterized as a claim of service connection for a gastrointestinal disorder, characterized by nausea, diarrhea, epigastric and abdominal pain, esophageal dysmotility and dysphonia, to include as secondary to service-connected residuals of a cholecystectomy.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Vertigo has been present since service.

2.  Symptoms of GERD have been present since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo have been met.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. § 1110 (West 2016); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Veteran contends that he has vertigo and GERD that are related to service.  With regard to vertigo, he submitted a March 2014 opinion from Dr. R.R., a private physician.  Dr. R related the Veteran's vertigo to ear injuries caused by the Veteran's duties as an engineman and machinist during service, to specifically include his exposure to air pressure changes and high pitched noise.  This description of his duties in service is consistent with the Veteran's own statements as well as his service.  The Board finds that this opinion is competent, and service connection for vertigo should be granted.

With regard to GERD, the Veteran relates that his gastrointestinal symptoms have been present since he underwent surgery for his gall bladder in service.  Service treatment records show that the Veteran complained of epigastric and abdominal pain in August 1982, which was relieved with antacids, after his surgery in service.  This corroborates the Veteran's report of experiencing these symptoms during service.  He also reported during his September 2016 VA examination that he had difficulty swallowing, which began in 1982 after his surgery.  His wife, who was a registered nurse, has also asserted that the Veteran also complained of abdominal discomfort during service and was prescribed antacids, which she believes indicates that Navy personnel had some idea that he had an acid problem during service.

Private records show that the Veteran is currently being treated for GERD.  Given the competent and credible statements from both the Veteran and his wife, the Board finds that service connection for GERD is warranted, as the symptomatology has existed since the Veteran was in service.  As such, this claim is granted.


ORDER

Service connection for vertigo is granted.

Service connection for gastroesophageal reflux disease is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


